[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON SUPPLEMENTAL BILL OF COSTS
The above motion of plaintiff for allowance of supplemental costs of $490.32 for photographs used by the plaintiff in the trial of the above cause is denied.
Notice of a hearing thereon was duly given for April 30, 1991 at 10 a.m. in Room 7B at the Courthouse, 235 Church Street, New Haven.
Plaintiff's counsel not having appeared at the appointed hearing, it is assumed that the plaintiff did not wish to be heard.
C.G.S. 52-257(b)(5) provides: CT Page 4629
           "Parties shall also receive: . . . (5) for maps, plans, mechanical drawings and photographs, necessary or convenient in the trial of any action, a reasonable sum; . . ."
Plaintiff has failed to show that the supplemental costs for the photographs was a reasonable amount.
Accordingly, the motion is denied.
PHILIP R. PASTORE, STATE TRIAL REFEREE